Citation Nr: 0127201	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  99-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease, secondary to service-connected chronic 
adjustment disorder with depression and anxiety.

2.  Entitlement to service connection for recurrent yeast 
infections, secondary to service-connected chronic adjustment 
disorder with depression and anxiety.

3.  Entitlement to an evaluation in excess of 50 percent for 
chronic adjustment disorder with depression, anxiety, and 
dyspepsia.

Entitlement to payment of or reimbursement for medical 
expenses incurred in connection with unauthorized private 
medical treatment on May 4, 2001.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
December 1991.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Columbia, South Carolina Regional Office (RO), which denied 
the veteran's claims of entitlement to service connection for 
gastroesophageal reflux disease (GERD) and recurrent yeast 
infections, both claimed as secondary to her service-
connected chronic adjustment disorder with depression and 
anxiety, and increased the evaluation for chronic adjustment 
disorder with depression, anxiety, and dyspepsia from 30 to 
50 percent disabling.  The veteran duly perfected an appeal 
with respect to each of these issues.  

This appeal also stems from a determination of July 2001, by 
the Columbia, South Carolina Department of Veterans Affairs 
Medical Center (VAMC), which denied payment or reimbursement 
for medical expenses incurred in connection with unauthorized 
private medical treatment rendered on May 4, 2001.  The 
veteran perfected a timely appeal to that decision.


REMAND

In her December 1998 substantive appeal (VA Form 9), 
addressing the claim of service connection for GERD and 
recurrent yeast infections, the veteran requested a hearing 
before a Member of the Board at the RO.  In a subsequent VA 
Form 9, addressing the claim for reimbursement for the cost 
of unauthorized medical services received on May 4, 2001, 
received in September 2001, the veteran again requested a 
hearing before a Member of the Board at the RO.  A review of 
the record reveals that the requested hearing has not yet 
been scheduled.  Thus, such hearing must be scheduled to 
comply with 38 C.F.R. §§ 20.703, 20.704 (2001).  

The Board further notes that the RO, by a decision entered in 
December 2000, denied the veteran's claim for a total 
disability rating based upon individual unemployability 
(TDIU).  At the same time, prior to affording the veteran an 
opportunity to submit a notice of disagreement, the RO issued 
a supplemental statement of the case (SSOC).  The SSOC did 
not list TDIU as an issue, or contain reasons and bases 
referable to that issue, but in the decision portion of the 
SSOC it listed entitlement to TDIU, and a higher evaluation 
for papulosquamous as benefits being denied.  A notice of 
disagreement (NOD) with that determination was received in 
January 2001.  It does not appear from the record, however, 
that a statement of the case (SOC) or SSOC was issued in 
response to the NOD.  

In a rating action in May 2001, the RO again denied 
entitlement to a higher rating for papulosquamous, and to 
TDIU, as well as service connection for hyperprolactinemia 
and ovarian cyst.  In June 2001, a letter was received from 
the veteran in which she expressed disagreement with the 
denials of a higher rating for papulosquamous, service 
connection for hyperprolactinemia and ovarian cysts, and 
TDIU.  The United States Court of Appeals for Veterans Claims 
has held that the timely filing of a notice of disagreement 
places a claim in appellate status, and that the RO's failure 
to issue a SOC is a procedural defect requiring remand.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey 
v. Brown, 5 Vet. App. 127, 132 (1993).

To ensure full compliance with due process requirements, the 
case is hereby REMANDED to the RO for the following 
development:

1.  If after review the benefits sought 
continue to be denied, The RO should 
furnish the veteran with a SOC on the 
issues of service connection for 
hyperprolactinemia and ovarian cysts, a 
higher rating for papulosquamous, and 
TDIU.  The veteran should be informed of 
the necessary steps to perfect an appeal 
as to these issues.

2.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board, at the RO.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless she receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purpose of this REMAND is to accord the veteran 
due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


